DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on October 24, 2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a non-transitory, computer-readable medium and a computer-implemented system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 24, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 12, 2019; November 20, 2020; March 29, 2021; April 12, 2021; July 19, 2021; September 13, 2021; September 24, 2021; December 1, 2021; February 8, 2022; and, August 18, 2022 were filed prior to the mailing date of the present first Official action on the merits.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 1 recites in part “wherein the ultra-high-pressure, high-temperature operation comprises pressurizing the w-BN powder to a pressure of approximately 20 gigapascals, heating the w-BN powder at a heating rate of 100 °C/minute and cooling the w-BN powder at a cooling rate of 50 °C/minute”.  As the w-BN powder is at least pressurized, if not pressurized and heated too, the w-BN powder becomes a compact.  Applicant’s claim language suggests a thermal cycle, that is, heating and cooling, occurs during pressurization.  However, Applicant’s claim language does not clearly recite pressurizing, heating and cooling are all taking place simultaneously when carrying out the claimed ultra-high-pressure, high-temperature operation on the w-BN powder to form the compact.
For this reason, Applicant’s independent claim 1, and claims 2-7 depending therefrom, is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret the claim language “wherein the ultra-high-pressure, high-temperature operation comprises pressurizing the w-BN powder to a pressure of approximately 20 gigapascals, heating the w-BN powder at a heating rate of 100 °C/minute and cooling the w-BN powder at a cooling rate of 50 °C/minute” to mean the w-BN powder undergoes the aforementioned pressurizing, heating and cooling simultaneously during the claimed ultra-high-pressure, high-temperature operation on the w-BN powder to form the compact.
	Appropriate correction is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 7 recites “wherein the compact has an octahedron shape”.  It is not clear whether the claimed compact of claim 7 refers to the initial compact formed or the compact after being cut.
For this reason, Applicant’s dependent claim 7 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret the claimed compact of dependent claim 7 to mean the initial compact formed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0031026 A1 to Oxford (hereinafter “Oxford”) in view of an article entitled “Hardness of Polycrystalline Wurtzite Boron Nitride (wBN) Compacts” by Yinjuan Liu et al. (hereinafter “Liu”), United States Patent No. 5,387,776 to Preiser (hereinafter “Preiser”), and United States Patent No. 6,008,153 to Kukino et al. (hereinafter “Kukino”).

Referring to Applicant’s independent claim 1, Oxford teaches a computer-implemented method to form a tool for oil and gas application (See Abstract of Oxford; the claim limitation “computer-implemented” is considered broad both for being implemented by any computer in any way and for using a generic computer that does not appear to add anything to carrying out Applicant’s claimed method), the computer-implemented method comprises thermally spraying the cut compact mixed with the additives onto a tool substrate to form the tool (pars. [0016-17], [0024-25], [0027], [0030]; the boron nitride of Oxford is equivalent to Applicant’s claim term “the cut compact”; the matrix material comprising a metal such as iron-based alloys, nickel-based alloys and cobalt-based alloys of Oxford is equivalent to Applicant’s claim term “the additives”; the portion, e.g., the inner surface, of the generally tubular body of Oxford is equivalent to Applicant’s claim term “a tool substrate”).
While Oxford teaches thermally spraying the cut compact mixed with the additives onto a tool substrate to form the tool (pars. [0016-17], [0024-25], [0027], [0030] of Oxford), Oxford does not teach explicitly the step of “performing an ultra-high-pressure, high-temperature operation on pure wurtzite boron nitride (w-BN) powder to synthesize w-BN and cubic boron nitride (c-BN) compact having a first size greater than particles of the pure w-BN powder, wherein the ultra-high-pressure, high-temperature operation comprises pressurizing the w-BN powder to a pressure of approximately 20 gigapascals, heating the w-BN powder at a heating rate of 100 °C/minute and cooling the w-BN powder at a cooling rate of 50 °C/minute” according to Applicant’s claim language.
However, Liu teaches the successful synthesis of pure single-phase polycrystalline wurtzite-type boron nitride (wBN) bulk material, cubic boron nitride (cBN) bulk material, and a mixture thereof by using wBN powder as a starting material with a well-controlled process under ultra-high pressure and high temperature (See Abstract; pages 1-2, Results section of Liu).  More particularly, Liu teaches the fully dense pure wBN and pure cBN compacts from wBN powders have been successfully synthesized under a pressure of 20 GPa at l,150°C and l,850°C, respectively, and the cooling process does not affect the properties (page 2, Results section; FIG. 1b of Liu).  In carrying out the synthesis, Liu teaches the wBN powder, used as a starting material, was treated with 400°C for one hour to remove the impurity gas attached to the grain surface (page 5, Methods section; the heat-treated wBN powder of Liu is equivalent to Applicant’s claim term “pure wurtzite boron nitride (w-BN) powder”).  Liu teaches the heat-treated wBN powder is subjected to HPHT treatments under pressure of 10-20 GPa and temperatures of 400-1900°C (page 5, Methods section of Liu).  Liu teaches further the pressure was calibrated by means of direct determination of known pressure-induced phase change and cell temperature with WRe3%-WRe25% thermocouple (page 5, Methods section of Liu).  Liu teaches the wBN powders have been compressed to pressure and heated with a 100 °C/minute heating rate to the desired temperature with a duration of 30 minutes (page 5, Methods section of Liu).  Liu teaches the sample was quenched to ambient temperature with a cooling rate of about 50°C/min, and then decompressed to the surrounding pressure (page 5, Methods section of Liu).  Liu teaches FIG. 2c illustrates an SEM micrograph of a mixture of wBN and CBN at a pressure of 20 GPa and temperature of 1,250°C and a slow heating rate of 100°C/minute (pages 2-3, Results section; FIGS. 1b and 2c of Liu).  Liu teaches the results show that hardness of wBN increases with an increase of cBN content (page 3, Characterization section of Liu).  Liu teaches further the results also illustrate the increased thermal stability in the mixture of wBN and cBN with increasing cBN content (page 3, Characterization section of Liu).  Given the fact that Liu teaches pure wBN powder is sintered under high-pressure, high-temperature conditions to form a sintered mixture of wBN and cBN (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), the size of the resultant sintered mixture is larger than the size of the individual grains of the initial pure wBN powder starting material. 
There is a reasonable expectation the boron nitride of Oxford can be fabricated using the pure wBN according to the method taught by Liu to yield a mixture of wBN and cBN further taught by Liu.  Oxford teaches the erosion resistance of the erosion-resistant material, that is, the mixture of boron nitride and matrix material being thermally sprayed, refers to the material’s ability to resist wear when a drilling fluid impinges on a surface of the material (par. [0024] of Oxford).  The mixture of wBN and cBN taught by Liu exhibits both a hardness and thermal stability that can resist wear and withstand the operating environment required by the erosion resistant material of Oxford.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the boron nitride of Oxford with the mixture of wBN and cBN fabricated from pure wBN according to the method taught by Liu.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the resultant mixture of wBN and cBN of Liu exhibits both a hardness and thermal stability that can resist wear and withstand the operating environment required by the erosion resistant material of Oxford.
	Although Oxford as modified by Liu teaches performing an ultra-high-pressure, high-temperature operation on pure wurtzite boron nitride (w-BN) powder to synthesize w-BN and cubic boron nitride (c-BN) compact having a first size greater than particles of the pure w-BN powder (par. [0024] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), Oxford as modified by Liu does not teach explicitly the steps of “cutting the compact to a second size smaller than the first size using laser cutting tools” according to Applicant’s claim language.
	However, Preiser teaches a method for separating pieces from a super hard material plate by partially cutting the plate with a laser along the top of the plate and then subsequently cleaving the uncut portion by applying pressure to the plate along the line of the cut (See Abstract; col. 1, ll. 8-12 of Preiser).  In carrying out the method, Preiser teaches superhard material, e.g., diamond or cubic boron nitride, can be cut using a laser (col. 3, ll. 3-8 of Preiser).  Preiser teaches the laser beam is positioned so as to make a cut using means known in the art for moving the laser beam to make the required cut in a manner to define the shape of the piece to be separated (col. 3, ll. 9-15 of Preiser).
There is a reasonable expectation the resultant compact wBN and cBN compact taught by Oxford as modified by Liu can be cut using a laser according to the teachings of Preiser in order to achieve the requisite pieces necessary to form the thermal spray mixture taught by Oxford as modified by Liu.  As Oxford as modified by Liu teaches thermally spraying the cut compact mixed with the additives onto a tool substrate to form the tool (pars. [0016-17], [0024-25], [0027], [0030] of Oxford), the wBN and cBN particle mixture of Oxford as modified by Liu must exhibit and possess a size that can be thermally sprayed pursuant to the teachings of Oxford as modified by Liu (par. [0030] of Oxford).  As the laser cutting method taught by Preiser is capable of cutting superhard material (col. 3, ll. 9-15 of Preiser), and the sintered wBN and cBN compact of Oxford as modified by Liu must be cut into pieces in order to be thermally sprayed (pars. [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), a person having ordinary skill in the art before the effective filing date of the present application would find it obvious the sintered wBN and cBN compact of Oxford as modified by Liu can be cut using the laser cutting method taught by Preiser.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the laser cutting method taught by Preiser is capable of cutting superhard material (col. 3, ll. 9-15 of Preiser), and the sintered wBN and cBN compact of Oxford as modified by Liu must be cut into pieces in order to be thermally sprayed (pars. [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu).
	Although Oxford as modified by Liu and Preiser teaches performing an ultra-high-pressure, high-temperature operation on pure wurtzite boron nitride (w-BN) powder to synthesize w-BN and cubic boron nitride (c-BN) compact having a first size greater than particles of the pure w-BN powder (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu) and cutting the compact to a second size smaller than the first size using laser cutting tools (col. 3, ll. 3-15 of Preiser), Oxford as modified by Liu and Preiser does not teach explicitly the step of “turbulently mixing the cut compact with additives in a mixer under vacuum” according to Applicant’s claim language.
	However, Kukino teaches a high-pressure phase boron nitride-based high-hardness
high-strength sintered body for cutting tools represented by a milling tool and an end mill etc., which is improved in wear resistance and chipping resistance (See Abstract of Kukino).  In carrying out a method for fabricating the sintered body, Kukino teaches dry mixing of cBN powder whose mean grain size was 10 μm and powder of an Al metal or an intermetallic compound of at least one of Al elements was performed with a specific vacuum furnace storing a rotary mixing apparatus therein under conditions of 10-4 Torr, 300°C and 2000 rpm (col. 10, ll. 25-31; See Example 1 of Kukino).  After recovering this mixed powder, Kukino teaches a surface of the aforementioned powder was observed to find that the cBN powder and various types of binders were homogeneously coated with various types of intermetallic compounds (col. 10, ll. 32-37; See Example 1 of Kukino).  As Kukino teaches utilizing a mixing-crushing apparatus to homogeneously disperse high-pressure phase boron nitride grains and a binder (col. 9, ll. 41-47 of Kukino), the rotary mixing apparatus of Example 1 taught by Kukino achieves this desired result and is equivalent to “turbulently mixing” according to Applicant’s claim language.
There is a reasonable expectation the mixture of laser cut sintered wBN and cBN particles and matrix material taught by Oxford as modified by Liu and Preiser can be mixed according to the method taught by Kukino.  As Oxford as modified by Liu and Preiser teaches the wBN and cBN particles are dispersed throughout the matrix material prior to being thermally sprayed onto a tool substrate (pars. [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), the mixing technique taught by Kukino achieves such a desired dispersion as the resultant particles are homogeneously coated per Kukino’s teachings (col. 10, ll. 32-37; See Example 1 of Kukino).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Oxford as modified by Liu and Preiser and adopt the mixing technique taught by Kukino.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the mixing technique taught by Kukino achieves a dispersion as the resultant particles are homogeneously coated per Kukino’s teachings (col. 10, ll. 32-37; See Example 1 of Kukino) which is what Oxford as modified by Liu and Preiser desires (pars. [0027], [0030] of Oxford).

Referring to Applicant’s claim 2, Oxford as modified by Liu, Preiser and Kukino teaches the additives comprise at least one binder for binding the cut compact onto the tool substrate (par. [0027] of Oxford).

Referring to Applicant’s claim 7, the claimed recitation “the compact has an octahedron shape” does not patentably distinguish Applicant’s claimed compact from the compact taught by Oxford as modified by Liu, Preiser and Kukino.  Where the only difference between the prior art and the claims is a recitation of relative dimensions of Applicant’s claimed compact and a compact having the claimed relative dimensions would not perform differently than the compact taught by Oxford as modified by Liu, Preiser and Kukino, Applicant’s claimed compact is not patentably distinct from the compact taught by Oxford as modified by Liu, Preiser and Kukino. MPEP 2144.04 [R-10.2019] (IV),(A)  In addition, the shape of the compact is a matter of choice which a person of ordinary skill in the art before the effective filing date of the present application would have found obvious absent persuasive evidence that Applicant’s claimed compact shape is significant. MPEP 2144.04 [R-10.2019] (IV),(B)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0031026 A1 to Oxford (hereinafter “Oxford”) in view of an article entitled “Hardness of Polycrystalline Wurtzite Boron Nitride (wBN) Compacts” by Yinjuan Liu et al. (hereinafter “Liu”), United States Patent No. 5,387,776 to Preiser (hereinafter “Preiser”), and United States Patent No. 6,008,153 to Kukino et al. (hereinafter “Kukino”) as applied to claim 1 above, and further in view of United States Patent No. 4,129,437 to Taguchi et al. (hereinafter “Taguchi”).

Referring to Applicant’s claim 3, Oxford as modified by Liu, Preiser and Kukino teaches a computer-implemented method to form a tool for oil and gas application (See Abstract of Oxford; the claim limitation “computer-implemented” is considered broad both for being implemented by any computer in any way and for using a generic computer that does not appear to add anything to carrying out Applicant’s claimed method), the computer-implemented method comprises performing an ultra-high-pressure, high-temperature operation on pure wurtzite boron nitride (w-BN) powder to synthesize w-BN and cubic boron nitride (c-BN) compact having a first size greater than particles of the pure w-BN powder, wherein the ultra-high-pressure (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), high-temperature operation comprises pressurizing the w-BN powder to a pressure of approximately 20 gigapascals, heating the w-BN powder at a heating rate of 100 °C/minute and cooling the w-BN powder at a cooling rate of 50 °C/minute (par. [0024] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu); cutting the compact to a second size smaller than the first size using laser cutting tools (pars. [0016-17], [0024-25], [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 3, ll. 3-15 of Preiser); turbulently mixing the cut compact with additives in a mixer under vacuum (pars. [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 9, ll. 41-47; col. 10, ll. 25-37; See Example 1 of Kukino); and, thermally spraying the cut compact mixed with the additives onto a tool substrate to form the tool (pars. [0016-17], [0024-25], [0027], [0030]; the boron nitride of Oxford is equivalent to Applicant’s claim term “the cut compact”; the matrix material comprising a metal such as iron-based alloys, nickel-based alloys and cobalt-based alloys of Oxford is equivalent to Applicant’s claim term “the additives”; the portion, e.g., the inner surface, of the generally tubular body of Oxford is equivalent to Applicant’s claim term “a tool substrate”).
Although Oxford as modified by Liu, Preiser and Kukino teaches cutting the compact to a second size smaller than the first size using laser cutting tools (pars. [0016-17], [0024-25], [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 3, ll. 3-15 of Preiser), Oxford as modified by Liu, Preiser and Kukino does not teach explicitly the step of “identifying pieces of the cut compact having a size greater than a threshold size of a size range; and re-cutting, using the laser cutting tools, the pieces of the cut compact having the size greater than the threshold size” according to Applicant’s claim language.
	However, Taguchi teaches a specifically configured iron ore pellet to be used as the raw material in the blast furnace, a method of making such pellets (col. 1, ll. 8-10 of Taguchi).  In carrying out the method, Taguchi teaches adjustment is made to the pellet material by well-known means, that is, grinding of the raw ore material, adjustment of the particle size and adjustment of the components and of the moisture content, or the like, are performed (col. 5, ll. 35-40 of Taguchi).  After adjustment, Taguchi teaches the pellet material is conveyed to a granulating step, where the pellet material is granulated into a spherical, so-called green pellet (col. 5, ll. 49-51 of Taguchi).  After granulation, Taguchi teaches the green pellets are fed to the firing step, where the pellets are oxidized and fired (col. 5, ll. 61-65 of Taguchi).  Next, Taguchi teaches the fired pellets are air-cooled (col. 6, ll. 1-3 of Taguchi).  Next, Taguchi teaches the pellets are conveyed to crushing and product adjusting (col. 6, ll. 9-10 of Taguchi).  In the product adjusting step, Taguchi teaches the crushed pellets are adjusted to the proper range of particle size by means of a classifier (col. 6, ll. 47-51; the classifier of Taguchi is equivalent to Applicant’s claim term “a laser scanner”).  Taguchi teaches those crushed pellets which have been adjusted to proper particle size are finally conveyed to a blast furnace where said pellets function as a part, or all, of the iron raw material (col. 6, ll. 57-61 of Taguchi).
There is a reasonable expectation the cut compact pieces of Oxford as modified by Liu, Preiser and Kukino can be cut further pursuant to Taguchi’s teachings so that said cut compact pieces not appropriately sized for use in a future thermal spraying step are identified and are re-cut.  Just as the crushed pellets of Taguchi must exhibit and possess a proper particle size for use in the method (col. 6, ll. 47-51, 57-61 of Taguchi), so too do the cut compact pieces of Oxford as modified by Liu, Preiser and Kukino must exhibit and possess a particle size in order to be successfully used in a thermal spraying operation (pars. [0016-17], [0024-25], [0027], [0030] of Oxford).  The cut compact pieces of Oxford as modified by Liu, Preiser and Kukino that are larger than the threshold size must be identified and recut, like Taguchi teaches, to ensure the resultant particle size is proper for use in a future thermal spraying operation.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Oxford as modified by Liu, Preiser and Kukino and adopt the identification and recut step taught by Taguchi to ensure the resultant cut compact particle size is proper for use in a future thermal spraying operation.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the cut compact pieces of Oxford as modified by Liu, Preiser and Kukino that are larger than the threshold size must be identified and recut, like Taguchi teaches, to ensure the resultant particle size is proper for use in a future thermal spraying operation.

Referring to Applicant’s claim 4, Oxford as modified by Liu, Preiser and Kukino teaches a computer-implemented method to form a tool for oil and gas application (See Abstract of Oxford; the claim limitation “computer-implemented” is considered broad both for being implemented by any computer in any way and for using a generic computer that does not appear to add anything to carrying out Applicant’s claimed method), the computer-implemented method comprises performing an ultra-high-pressure, high-temperature operation on pure wurtzite boron nitride (w-BN) powder to synthesize w-BN and cubic boron nitride (c-BN) compact having a first size greater than particles of the pure w-BN powder, wherein the ultra-high-pressure (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), high-temperature operation comprises pressurizing the w-BN powder to a pressure of approximately 20 gigapascals, heating the w-BN powder at a heating rate of 100 °C/minute and cooling the w-BN powder at a cooling rate of 50 °C/minute (par. [0024] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu); cutting the compact to a second size smaller than the first size using laser cutting tools (pars. [0016-17], [0024-25], [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 3, ll. 3-15 of Preiser); turbulently mixing the cut compact with additives in a mixer under vacuum (pars. [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 9, ll. 41-47; col. 10, ll. 25-37; See Example 1 of Kukino); and, thermally spraying the cut compact mixed with the additives onto a tool substrate to form the tool (pars. [0016-17], [0024-25], [0027], [0030]; the boron nitride of Oxford is equivalent to Applicant’s claim term “the cut compact”; the matrix material comprising a metal such as iron-based alloys, nickel-based alloys and cobalt-based alloys of Oxford is equivalent to Applicant’s claim term “the additives”; the portion, e.g., the inner surface, of the generally tubular body of Oxford is equivalent to Applicant’s claim term “a tool substrate”).
Although Oxford as modified by Liu, Preiser and Kukino teaches cutting the compact to a second size smaller than the first size using laser cutting tools (pars. [0016-17], [0024-25], [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 3, ll. 3-15 of Preiser), Oxford as modified by Liu, Preiser and Kukino does not teach explicitly the step of “identifying the pieces of the cut compact having the size greater than the threshold size includes using a laser scanner to measure the pieces” according to Applicant’s claim language.
	However, Taguchi teaches a specifically configured iron ore pellet to be used as the raw material in the blast furnace, a method of making such pellets (col. 1, ll. 8-10 of Taguchi).  In carrying out the method, Taguchi teaches adjustment is made to the pellet material by well-known means, that is, grinding of the raw ore material, adjustment of the particle size and adjustment of the components and of the moisture content, or the like, are performed (col. 5, ll. 35-40 of Taguchi).  After adjustment, Taguchi teaches the pellet material is conveyed to a granulating step, where the pellet material is granulated into a spherical, so-called green pellet (col. 5, ll. 49-51 of Taguchi).  After granulation, Taguchi teaches the green pellets are fed to the firing step, where the pellets are oxidized and fired (col. 5, ll. 61-65 of Taguchi).  Next, Taguchi teaches the fired pellets are air-cooled (col. 6, ll. 1-3 of Taguchi).  Next, Taguchi teaches the pellets are conveyed to crushing and product adjusting (col. 6, ll. 9-10 of Taguchi).  In the product adjusting step, Taguchi teaches the crushed pellets are adjusted to the proper range of particle size by means of a classifier (col. 6, ll. 47-51; the classifier of Taguchi is equivalent to Applicant’s claim term “a laser scanner”).  Taguchi teaches those crushed pellets which have been adjusted to proper particle size are finally conveyed to a blast furnace where said pellets function as a part, or all, of the iron raw material (col. 6, ll. 57-61 of Taguchi).
There is a reasonable expectation the cut compact pieces of Oxford as modified by Liu, Preiser and Kukino can be cut further pursuant to Taguchi’s teachings so that said cut compact pieces are appropriately sized for use in a future thermal spraying step.  Just as the crushed pellets of Taguchi must exhibit and possess a proper particle size for use in the method (col. 6, ll. 47-51, 57-61 of Taguchi), so too do the cut compact pieces of Oxford as modified by Liu, Preiser and Kukino must exhibit and possess a particle size in order to be successfully used in a thermal spraying operation (pars. [0016-17], [0024-25], [0027], [0030] of Oxford).  The cut compact pieces of Oxford as modified by Liu, Preiser and Kukino must be adjusted, like Taguchi teaches, to ensure the resultant particle size is proper for use in a future thermal spraying operation.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Oxford as modified by Liu, Preiser and Kukino and adopt the adjustment step taught by Taguchi to ensure the resultant cut compact particle size is proper for use in a future thermal spraying operation.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the cut compact pieces of Oxford as modified by Liu, Preiser and Kukino must be adjusted, like Taguchi teaches, to ensure the resultant particle size is proper for use in a future thermal spraying operation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0031026 A1 to Oxford (hereinafter “Oxford”) in view of an article entitled “Hardness of Polycrystalline Wurtzite Boron Nitride (wBN) Compacts” by Yinjuan Liu et al. (hereinafter “Liu”), United States Patent No. 5,387,776 to Preiser (hereinafter “Preiser”), and United States Patent No. 6,008,153 to Kukino et al. (hereinafter “Kukino”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2003/0052098 A1 to Kim et al. (hereinafter “Kim”).

Referring to Applicant’s claim 5, Oxford as modified by Liu, Preiser and Kukino teaches a computer-implemented method to form a tool for oil and gas application (See Abstract of Oxford; the claim limitation “computer-implemented” is considered broad both for being implemented by any computer in any way and for using a generic computer that does not appear to add anything to carrying out Applicant’s claimed method), the computer-implemented method comprises performing an ultra-high-pressure, high-temperature operation on pure wurtzite boron nitride (w-BN) powder to synthesize w-BN and cubic boron nitride (c-BN) compact having a first size greater than particles of the pure w-BN powder, wherein the ultra-high-pressure (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), high-temperature operation comprises pressurizing the w-BN powder to a pressure of approximately 20 gigapascals, heating the w-BN powder at a heating rate of 100 °C/minute and cooling the w-BN powder at a cooling rate of 50 °C/minute (par. [0024] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu); cutting the compact to a second size smaller than the first size using laser cutting tools (pars. [0016-17], [0024-25], [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 3, ll. 3-15 of Preiser); turbulently mixing the cut compact with additives in a mixer under vacuum (pars. [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 9, ll. 41-47; col. 10, ll. 25-37; See Example 1 of Kukino); and, thermally spraying the cut compact mixed with the additives onto a tool substrate to form the tool (pars. [0016-17], [0024-25], [0027], [0030]; the boron nitride of Oxford is equivalent to Applicant’s claim term “the cut compact”; the matrix material comprising a metal such as iron-based alloys, nickel-based alloys and cobalt-based alloys of Oxford is equivalent to Applicant’s claim term “the additives”; the portion, e.g., the inner surface, of the generally tubular body of Oxford is equivalent to Applicant’s claim term “a tool substrate”).
Although Oxford as modified by Liu, Preiser and Kukino teaches cutting the compact to a second size smaller than the first size using laser cutting tools (pars. [0016-17], [0024-25], [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 3, ll. 3-15 of Preiser), Oxford as modified by Liu, Preiser and Kukino does not teach explicitly the method further comprises the step of “cooling the compact with a cooling liquid during a cutting process that includes the cutting” according to Applicant’s claim language.
However, Kim teaches a coolant for cooling a selectively heated portion of a liquid crystal display substrate to cut the selected portion using thermal stress and a method of cutting the substrate using the same (See Abstract of Kim).  In carrying out the method, Kim teaches utilizing a substrate cutting apparatus comprising a laser beam generating device, a coolant-supplying device, a coolant sucking device, a supporting body, a supporting table, and a transferring device for moving the supporting body or supporting table at a desired speed (par. [0038] of Kim).  Kim teaches the substrate cutting apparatus according to one embodiment of the present invention advantageously prevents loss of the coolant, rapid changes in a coolant temperature and changes in an injecting area of the coolant after the coolant is injected from the coolant supplying device, thereby improving the cutting characteristics and speed (par. [0041] of Kim).  Kim teaches water or the mixed coolant is injected to the portion of the assembly panel, which is rapidly heated by the scribe laser beam, so as to perform the cooling operation (par. [0075] of Kim).  At this time, Kim teaches the portion of the assembly panel, which is rapidly heated by the scribe laser beam, is locally expanded according to an annealing temperature (par. [0075] of Kim).  Then, Kim teaches the water or the mixed coolant rapidly cools the rapidly heated portion of the assembly panel (par. [0075] of Kim).  Accordingly, Kim teaches the volume of the expanded portion of the assembly panel is rapidly reduced (par. [0075] of Kim).
There is a reasonable expectation the cutting step taught by Oxford as modified by Liu, Preiser and Kukino can be modified to adopt the cooling step utilizing a cooling liquid as taught by Kim.  The cooling step taught by Kim facilitates optimized and maximized cutting speed(s) (pars. [0020], [0024], [0041] of Kim), which can benefit and improve the cutting step taught by Oxford as modified by Liu, Preiser and Kukino (pars. [0016-17], [0024-25], [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 3, ll. 3-15 of Preiser).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the cutting step of Oxford as modified by Liu, Preiser and Kukino and adopt the additional cooling step utilizing a cooling liquid according to Kim’s teachings.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the cooling step taught by Kim facilitates optimized and maximized cutting speed(s) (pars. [0020], [0024], [0041] of Kim), which can benefit and improve the cutting step taught by Oxford as modified by Liu, Preiser and Kukino (pars. [0016-17], [0024-25], [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 3, ll. 3-15 of Preiser).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0031026 A1 to Oxford (hereinafter “Oxford”) in view of an article entitled “Hardness of Polycrystalline Wurtzite Boron Nitride (wBN) Compacts” by Yinjuan Liu et al. (hereinafter “Liu”), United States Patent No. 5,387,776 to Preiser (hereinafter “Preiser”), and United States Patent No. 6,008,153 to Kukino et al. (hereinafter “Kukino”) as applied to claim 1 above, and further in view of United States Patent No. 8,130,903 B2 to Corbett et al. (hereinafter “Corbett”).

Referring to Applicant’s claim 6, Oxford as modified by Liu, Preiser and Kukino teaches a computer-implemented method to form a tool for oil and gas application (See Abstract of Oxford; the claim limitation “computer-implemented” is considered broad both for being implemented by any computer in any way and for using a generic computer that does not appear to add anything to carrying out Applicant’s claimed method), the computer-implemented method comprises performing an ultra-high-pressure, high-temperature operation on pure wurtzite boron nitride (w-BN) powder to synthesize w-BN and cubic boron nitride (c-BN) compact having a first size greater than particles of the pure w-BN powder, wherein the ultra-high-pressure (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), high-temperature operation comprises pressurizing the w-BN powder to a pressure of approximately 20 gigapascals, heating the w-BN powder at a heating rate of 100 °C/minute and cooling the w-BN powder at a cooling rate of 50 °C/minute (par. [0024] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu); cutting the compact to a second size smaller than the first size using laser cutting tools (pars. [0016-17], [0024-25], [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 3, ll. 3-15 of Preiser); turbulently mixing the cut compact with additives in a mixer under vacuum (pars. [0027], [0030] of Oxford; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 9, ll. 41-47; col. 10, ll. 25-37; See Example 1 of Kukino); and, thermally spraying the cut compact mixed with the additives onto a tool substrate to form the tool (pars. [0016-17], [0024-25], [0027], [0030]; the boron nitride of Oxford is equivalent to Applicant’s claim term “the cut compact”; the matrix material comprising a metal such as iron-based alloys, nickel-based alloys and cobalt-based alloys of Oxford is equivalent to Applicant’s claim term “the additives”; the portion, e.g., the inner surface, of the generally tubular body of Oxford is equivalent to Applicant’s claim term “a tool substrate”).
Although Oxford as modified by Liu, Preiser and Kukino teaches the pressure was calibrated by means of direct determination of known pressure-induced phase change and cell temperature with WRe3%-WRe25% thermocouple during the ultra-high-pressure, high-temperature treatment (page 5, Methods section of Liu), Oxford as modified by Liu, Preiser and Kukino does not teach explicitly the method further comprises the step of “determining a pressure and temperature window at which the ultra-high-pressure, high-temperature operation forms the compact; and executing the ultra-high-pressure, high-temperature operation within the pressure and temperature window” according to Applicant’s claim language.
However, Corbett teaches a device, system and method for nondestructively obtaining qualitative and/or quantitative information relating to the material properties of a region in a diamond body comprises directing x-rays onto the body (See Abstract of Corbett).  In particular, Corbett teaches X-ray fluorescence (XRF) is used to provide qualitative and/or quantitative information for a desired/targeted region of the ultra-hard polycrystalline construction in a manner that is accurate and that does not result in the destruction of the part (col. 4, ll. 42-46 of Corbett).  Corbett teaches the construction comprises a body formed from an ultra-hard polycrystalline material, e.g., that may comprise diamond, polycrystalline diamond (PCD), cubic boron nitride (cBN), polycrystalline cubic boron nitride (PcBN), and mixtures thereof (col. 4, ll. 50-54 of Corbett).  In carrying out the method, Corbett teaches the selected target element may be one that is present as a constituent of the substrate or other object that is in contact with the diamond volume during the HPHT sintering process (col. 8, ll. 19-22 of Corbett).  Corbett teaches quantitative and qualitative information gained by XRF technique as to the presence of such materials within one or more selected regions of the construction can be useful for evaluating the effectiveness of the HPHT process (col. 8, ll. 29-33 of Corbett).  Corbett teaches a feature of using the XRF technique is that because it is noninvasive, it enables a user to conduct an evaluation of the construction at different stages of manufacturing (col. 8, ll. 63-65 of Corbett).  For example, Corbett teaches the XRF technique can be used to evaluate the construction at different stages of the HPHT sintering process (col. 8, l. 65 – col. 9, l. 2 of Corbett).  For example, to better understand the effects of an existing or modified HPHT process, Corbett teaches it may be desired to conduct the HPHT process in different stages, where the XRF technique is used to provide qualitative and quantitative information relating to a selected region of the construction at each different stage, and/or after changes have been made to the HPHT process to evaluate the effects of such changes (col. 9, ll. 2-8 of Corbett).  Corbett teaches using the XRF technique in this manner can enable a user to perhaps make changes to the HPHT operating conditions and/or device in a manner that is calculated to provide a desired result, e.g., a more uniformly or better sintered construction likely to provide improved performance properties (col. 9, ll. 8-13 of Corbett).
There is a reasonable expectation the method taught by Oxford as modified by Liu, Preiser and Kukino can be modified to adopt the XRF technique of Corbett.  As Oxford as modified by Liu, Preiser and Kukino teaches a method for fabricating a compact utilizing an ultra-high-pressure, high-temperature operation (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), and teaches further calibrating by means of direct determination of known pressure-induced phase change and cell temperature with WRe3%-WRe25% thermocouple during the ultra-high-pressure, high-temperature treatment (page 5, Methods section of Liu), the XRF technique of Corbett can further improve the resultant compact (col. 9, ll. 8-13 of Corbett).  For this reason alone, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the method of Oxford as modified by Liu, Preiser and Kukino and adopt the XRF technique taught by Corbett.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Corbett teaches using the XRF technique in this manner can enable a user to perhaps make changes to the HPHT operating conditions and/or device in a manner that is calculated to provide a desired result, e.g., a more uniformly or better sintered construction likely to provide improved performance properties (col. 9, ll. 8-13 of Corbett).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731